PRITCHARD, Circuit Judge.
The plaintiff in the court below brings this appeal here from the final decree of the judge of the District Court for the Eastern District of North Carolina, wherein it is decreed that the plaintiff is not the owner of certain lands referred to therein and that the defendant, Dennis-Simmons Lumber Company, is the owner in fee of such lands. The learned judge who tried this suit prepared an exhaustive and comprehensive opinion, in which he entered into an elaborate discussion of the different questions involved, reaching the conclusion that the defendant acquired title to the premises by adverse, open, notorious, and continued possession of the same, and that the plaintiff is also barred by laches. A careful examination of the whole evidence leads us to the conclusion that the decree of the court below is eminently proper. We feel that to write an opinion in this case, in view of our conclusion, would of necessity be more or less repetition of what the lower court has already so well said about the questions involved in this controversy, therefore we content ourselves by adopting the opinion of the court below as reported in Guenther v. Dennis-Simmons Lumber Co. (D. C.) 246 Fed. 521, as the opinion of this court. Affirmed.